Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #023


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 5th day of May, 2015, are as follows:




BY HUGHES, J.:


2014-CC-1025      STATE OF LOUISIANA, DEPARTMENT OF CHILDREN AND FAMILY SERVICES,
                  IN THE INTEREST OF A.L. v. THOMAS ROBERT LOWRIE (Parish of
                  Jefferson)

                  Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for
                  Justice Jeffrey P. Victory, for oral argument. He now sits as an
                  elected Associate Justice at the time this opinion is rendered.

                  Accordingly, we reverse the Jefferson Parish Juvenile Court’s
                  February 24, 2014 judgment of dismissal, and we remand this
                  matter to the Jefferson Parish Juvenile Court for further
                  proceedings consistent with the foregoing.
                  REVERSED AND REMANDED.

                  WEIMER, J., additionally concurs with reasons.
                  GUIDRY, J., dissents and assigns reasons.
05/05/15

                          SUPREME COURT OF LOUISIANA

                                      NO. 2014-CC-1025

        STATE OF LOUISIANA, DEPARTMENT OF CHILDREN AND
            FAMILY SERVICES, IN THE INTEREST OF A.L.

                                            VERSUS

                              THOMAS ROBERT LOWRIE

           ON SUPERVISORY WRITS TO THE JUVENILE COURT
                   FOR THE PARISH OF JEFFERSON




HUGHES, J.*

       This writ presents the issue of whether an alleged biological father should be

joined in a child support enforcement action, filed pursuant to LSA-R.S.

46:236.1.1 et seq. against the legally-presumed father. The juvenile court denied

joinder, and the appellate court denied writs. Concluding that a biological father

owes an obligation of support to his child, we reverse and remand for further

proceedings.

                       FACTS AND PROCEDURAL HISTORY

       In December of 2002 Thomas Robert Lowrie married Melissa Percy Lowrie,

who gave birth to two children during the marriage: A.L., born February 4, 2003;

and B.W., born May 4, 2009. In October of 2010 the Lowries were divorced.




*Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for Justice Jeffrey P. Victory, for oral
argument. He now sits as an elected Associate Justice at the time this opinion is rendered.
       Although the children were born during the marriage, Mr. Lowrie, believing

that Stephen A. Wetzel was the biological father of the children, sought to disavow

paternity of the children. Mr. Lowrie successfully disavowed paternity of the

younger child, B.W., in January of 2011; however, his action to disavow the older

child, A.L., was found to be untimely. Therefore, Mr. Lowrie remains the legal

father of A.L.

       In September of 2012, the State of Louisiana, Department of Children and

Family Services (“DCFS”), represented by the Jefferson Parish District Attorney

(collectively, “State”), filed an action in the Jefferson Parish Juvenile Court against

Mr. Lowrie, seeking medical and child support for A.L. DCFS alleged that it was

providing services for A.L., which created a cause of action in favor of the State

pursuant to the State‟s child support enforcement law, LSA-R.S. 46:236.1.1 et seq.

       The court minutes for January 22, 2013 stated that both A.L.‟s mother and

Mr. Lowrie appeared, along with counsel, before the juvenile court hearing officer

on a rule for child support.1 The hearing officer noted that “[t]here is a biological

father also [and] his income was imputed as $1919.00 from the Louisiana

Occupational Handbook.”            The minutes also noted that the hearing officer

calculated what the proportional amount of child support for Mr. Lowrie would be

if the combined monthly income for the parties included the attributed income of

the biological father; the monthly amount owed by Mr. Lowrie when calculated by

that method was $869.00. However, the minute entry further stated:

       The hearing officer does not agree with the foregoing methodology
       and will not consider the income of the biological father in the
       calculation.

       The hearing officer cannot proceed with the calculation of another
       worksheet as both parties may be benefitting from expense sharing
       and sufficient information is not available.

1
  An expedited process for the establishment of paternity and/or the enforcement of child
support, which authorizes hearing officers to preside over certain proceedings, is established by
LSA-R.S. 46:236.5.


                                               2
       [The] [h]earing officer recommends that [a] temporary order of
       support be entered in the amount of $500.00 . . . every month . . . .[2]

A judgment was thereafter signed by the juvenile court judge ordering that the

recommendation of the hearing officer be made the judgment of the court.

       On July 19, 2013, Mr. Lowrie filed a “Petition for Third Party Claim,”

alleging that Mr. Wetzel was a necessary and indispensable party to the support

proceeding, asserting that Mr. Wetzel‟s income should be included in any child

support calculation, and requesting that Mr. Wetzel be made a party defendant. In

response, Mr. Wetzel filed exceptions of no cause of action, no right of action, lack

of procedural capacity, and vagueness.

       Following a December 9, 2013 review by the juvenile court hearing officer,

the hearing officer recommended that Mr. Lowrie‟s third party claim be dismissed,

stating:

       Thomas Robert Lowrie (original defendant herein) is the legal father
       of [A.L.], having been married to the mother of said child, Melissa
       Danielle Lowrie. Mr. Lowrie is listed as the child‟s father on the birth
       certificate. A disavowal action has been dismissed as untimely.

       Stephen A. Wetzel argues through counsel that he has not been found
       to be the biological father of [A.L.], and that the proper plaintiff in
       any filiation action is Melissa Danielle Lowrie, the recipient of child
       support herein, rather than the [DCFS]. Ms. Lowrie has not filed any
       action to have Mr. Wetzel named as the child‟s biological father.

       The hearing officer recommends that the Third Party Claim be
       dismissed as to Stephen A. Wetzel, as he has not been found to be the
       biological father of [A.L.] (or to have any official relationship to the
       child) and therefore has no obligation to provide support.

       The attorney for Thomas Robert Lowrie disagrees and requests a
       hearing before the judge.

       During the subsequent February 24, 2014 hearing before the juvenile court

judge, Mr. Lowrie proffered into evidence Melissa Lowrie‟s March 2013 answers


2
  The record indicates that the amount of child support payable by Mr. Lowrie was subsequently
increased to $1,241.00, with no consideration of the income of, or any support that may have
been provided by, the alleged biological father.


                                              3
to interrogatories, wherein she admitted that: Mr. Wetzel was the biological father

of both B.W. and A.L.; Mr. Wetzel submitted to paternity testing for A.L.; the

results of the paternity test reflected that Mr. Wetzel was the biological father of

A.L.; and, she was living with Mr. Wetzel. A copy of the 2008 “Paternity Analysis

Report” was also proffered and filed into the juvenile court record; it stated that

Mr. Wetzel‟s probability of paternity of A.L. was 99.17%.3 The juvenile court

judge ruled to uphold the hearing officer‟s December 9, 2013 recommendation to

dismiss Mr. Lowrie‟s third party demand against Mr. Wetzel.

       Mr. Lowrie applied for supervisory review to the appellate court, which

denied his application. See State, Department of Children and Family Services

ex rel. A.L. v. Lowrie, 14-0210 (La. App. 5 Cir. 4/16/14) (unpublished). Mr.

Lowrie then filed a writ application with this court, which was granted. See State,

Department of Children and Family Services ex rel. A.L. v. Lowrie, 14-1025

(La. 10/3/14), 149 So.3d 275.

                                 LAW AND ANALYSIS

Third Party Demand

       A demand incidental to the principal demand may be instituted against an

adverse party, a co-party, or against a third person. LSA-C.C.P. art. 1031(A).

Incidental demands are reconvention, cross-claims, intervention, and the demand

against third parties. LSA-C.C.P. art. 1031(B). The defendant in a principal action

by petition may bring in any person, including a codefendant, who is his

warrantor, or who is or may be liable to him for all or part of the principal

demand. LSA-C.C.P. art. 1111. In such cases the plaintiff in the principal action



3
  We note that on the dates of both the December 9, 2013 hearing officer proceeding and the
February 24, 2014 juvenile judge hearing, “Child Support Information Sheets” were completed
and filed into the record, providing address, employment, expense, and salary information for the
parties and the alleged biological father, Stephen Wetzel; each party and Mr. Wetzel signed his
or her respective “Child Support Information Sheet.”


                                               4
may assert any demand against the third party defendant arising out of or

connected with the principal demand. Id.

      However, the legislature did not intend that LSA-C.C.P. art. 1111 be used by

a third party plaintiff to implead a third party defendant on the assertion that he is

liable to the original plaintiff directly for all or part of the original plaintiff’s

demand. Article 1111 provides, rather, that the third party demand must allege that

the third party defendant is liable to the third party plaintiff for all or part of the

principal demand. See Karam v. St. Paul Fire & Marine Insurance Company,

281 So.2d 728, 732 (La. 1973). When a third party plaintiff does not allege that

the third party defendant is liable to them for all or part of the principal demand,

the third party demand fails to state a cause of action. Id.

      In this case, Mr. Lowrie‟s “third party claim” against Mr. Wetzel did not

assert that Mr. Wetzel was his warrantor or that Mr. Wetzel was liable to him for

all or part of the principal demand; therefore, the claims asserted were not properly

presented as a third party demand.

      Nevertheless, our Code of Civil Procedure requires that every pleading be so

construed as to do substantial justice. See LSA-C.C.P. art. 865. Further, the

articles of the Code of Civil Procedure are to be construed liberally, and with due

regard for the fact that rules of procedure implement the substantive law and are

not an end in themselves. See LSA-C.C.P. art. 5051.

      Harsh rules of pleading are not favored in this state. Each pleading must be

reasonably construed so as to afford the litigant his day in court, arrive at the truth,

and do substantial justice. Succession of Smith, 247 La. 921, 928, 175 So.2d 269,

271 (La. 1965). See also Quinn v. Louisiana Citizens Property Insurance

Corporation, 12-0152 (La. 11/2/12), 118 So.3d 1011, 1017 n.6; First National

Bank of Picayune v. Pearl River Fabricators, Inc., 06-2195 (La. 11/16/07), 971

So.2d 302, 308-09.      The characterization of a pleading by the litigant is not

                                           5
controlling. Pleadings are taken for what they actually are and not for what their

authors designate them. A court should not reject a justiciable cause “merely

because it is dressed in the wrong coat.” Succession of Smith, 175 So.2d at 271.

See also Alcorn v. City of Baton Rouge ex rel. Baton Rouge Police

Department, 03-2682 (La. 1/16/04), 863 So.2d 517, 519; Katz v. Katz, 412 So.2d

1291, 1293 (La. 1982); Smith v. Cajun Insulation, Inc., 392 So.2d 398, 402 n.2

(La. 1980) (“Courts should look through the caption of pleadings in order to

ascertain their substance and to do substantial justice to the parties.”).

       As in Succession of Smith, we must analyze the pleading at issue and

determine what, in reality, it asserts. See 175 So.2d at 271-72. An analysis of Mr.

Lowrie‟s “Petition for Third Party Claim” discloses that the pleading contends that

Mr. Wetzel is a necessary and indispensible party to this suit, that Mr. Wetzel‟s

income should be included in any child support calculation, and that Mr. Wetzel

should be made a party defendant. Therefore, in reality, the pleading presents an

LSA-C.C.P. art. 927(A)(4) peremptory exception pleading the objection of

nonjoinder of a party and a defense on the merits (i.e., owing to the fact that Mr.

Wetzel is allegedly the biological father of A.L., a mechanical application of the

child support guidelines would be inequitable to Mr. Lowrie, so that a deviation

from the guidelines to include the income of Mr. Wetzel is warranted pursuant to

LSA-R.S. 9:315.1(B)(1)).

       We examine, first, the juvenile court ruling that Mr. Lowrie could not raise a

defense as to Mr. Wetzel in this child support action, and, thereafter, we address

the nonjoinder issue.4


4
  We note that the ruling of the juvenile court lacks specificity. While the juvenile court hearing
officer issued a recommendation that the “third party claim” urged by Mr. Lowrie be dismissed,
which was accepted by the juvenile court judge, the exceptions of no cause of action, no right of
action, lack of procedural capacity, and vagueness, raised by Mr. Wetzel to the “third party
claim,” were not mentioned in the hearing officer‟s recommendation and reasons. The hearing
officer‟s recommendation and reasons stated simply: “The hearing officer recommends that the
Third Party Claim be dismissed as to Stephen A. Wetzel, as he has not been found to be the
                                                6
Parental Duty of Support

       What obliges parents to nourish and rear their children is the fact of

maternity or paternity. The obligation of support exists even outside of marriage

and in favor of illegitimate children. The parent‟s duty of support and upbringing

is a legal duty owed to the child. Hogan v. Hogan, 549 So.2d 267, 271 (La. 1989)

(citing 1 M. Planiol, Civil Law Treatise, Pt. 2, §§ 1681-86). The obligation to

support their children is conjoint upon the parents, and each must contribute in

proportion to his or her resources. Id. See also LSA-C.C. art. 227 (“Fathers and

mothers, by the very act of marrying, contract together the obligation of

supporting, maintaining, and educating their children.”); LSA-C.C. art. 240

(“Fathers and mothers owe alimony to their illegitimate children, when they are in

need . . . .”); and LSA-C.C. art. 241 (“Illegitimate children have a right to claim

this alimony, not only from their father and mother, but even from their heirs after

their death.”).

       Filiation is the legal relationship between a child and his parent. LSA-C.C.

art. 178. Filiation is established by proof of maternity or paternity or by adoption.

LSA-C.C. art. 179.

       The husband of the mother is presumed to be the father of a child born

during the marriage or within three hundred days from the date of the termination

of the marriage. LSA-C.C. art. 185. The presumption that the husband of the

mother is the father of the child has been referred to as the strongest presumption

in the law.       LSA-C.C. art. 185, 2005 Official Revision Comment (b) (citing

Tannehill v. Tannehill, 261 La. 933, 261 So.2d 619 (1972); Williams v.

Williams, 87 So.2d 707 (La. 1956); Katherine Shaw Spaht and William Marshall

biological father of [A.L.] (or to have any official relationship to the child) and therefore has no
obligation to provide support.” The “Minute Entry - Judgment” signed by the juvenile court
judge, making the hearing officer‟s recommendation the judgment of the court, provided no
additional reasons for the ruling, and no transcript of these proceedings has been provided to this
court.


                                                 7
Shaw, Jr., The Strongest Presumption Challenged: Speculations on Warren v.

Richard and Succession of Mitchell, 37 La.L.Rev. 59 (1976)).

       Despite the presumption that the husband of the mother is the father of all

children born or conceived during the marriage,5 a biological father in Louisiana is

entitled to establish his paternity of his illegitimate child, even though to do so may

result in “dual paternity” of the child. See T.D. v. M.M.M., 98-0167 (La. 3/2/99),

730 So.2d 873, 875-76, abrogated in part on other grounds, Fishbein v. State ex

rel. Louisiana State University Health Sciences Center, 04-2482 (La. 4/12/05),

898 So.2d 1260.

       As stated by this court in T.D. v. M.M.M., certain policy factors favor

allowing a biological father to avow his child, even though such action would

result in dual paternity, including: a biological father is susceptible to suit for child

support until his child reaches majority, and a child who enjoys legitimacy as to his

legal father may seek to filiate to his biological father in order to receive wrongful

death benefits or inheritance rights. See T.D. v. M.M.M., 730 So.2d at 876. Thus,

this court reasoned that it seems only fair, in light of the obligations to which a

biological father is susceptible and the multitude of benefits available to the

biological child due to the biological link, that the biological father should be

afforded at least an opportunity to prove his worthiness to participate in the child‟s

life. Alternatively, a biological father who cannot meet the best-interest-of-the-

child standard retains his obligation of support but cannot claim the privilege of

parental rights. See id.

5
  Former Civil Code Articles 184 and 185 provided that the husband of the mother is presumed
to be the father of all children “born or conceived during the marriage” and that a child born
“less than three hundred days” after the dissolution of the marriage “is presumed to have been
conceived during the marriage.” The substance of these articles now appears in LSA-C.C. art.
185, as revised by Acts 2005, No. 192, providing: “The husband of the mother is presumed to be
the father of a child born during the marriage or within three hundred days from the date of the
termination of the marriage.” The 2005 revision did not change the law. See LSA-C.C. art. 185,
2005 Revision Comments (a). As the pre-2005 cases discussed herein refer to this presumption
by reference to former Article 184, to avoid repetitious references to the 2005 revision and for
ease of discussion, we will refer to the presumption as the “legal father presumption.”


                                               8
       The concept of dual paternity in Louisiana was introduced in Warren v.

Richard, 296 So.2d 813 (La. 1974). See Smith v. Cole, 553 So.2d 847, 850-51

(La. 1989). Warren v. Richard addressed the issue of whether an illegitimate

child could recover for the wrongful death of a biological father when the child

was also the legitimate child of another man under the law, commenting: “It is the

dual paternal parentage of this child - one father created by nature, another created

by law - which poses the problem we must resolve.” See Warren v. Richard, 296

So.2d at 815.

       Warren v. Richard held that “[t]o say that the child . . . had no right to

recover for her biological father‟s wrongful death because the law presumed her to

be the legitimate child of another man would run counter to the principles

established in the decisions of the United States Supreme Court . . . and would

ignore the existence of the child‟s biological father.” Warren v. Richard, 296

So.2d at 817 (citing Levy v. Louisiana, 391 U.S. 68, 88 S.Ct. 1509, 20 L.Ed.2d

436 (1968)). Such a conclusion, Warren v. Richard noted, was not unique in

Louisiana law, pointing to former LSA-C.C. art. 214, which provided that an

adopted child is not divested of his right to inherit from his blood parents, upon

adoption, while he may also inherit from his adoptive parent.6 Nevertheless, the

court indicated that it was “not unmindful of the problems a logical extension of

these holdings may create, such as a child in these circumstances recovering from

both fathers for support and maintenance, or, conversely, requiring the child to

support both fathers in a proper case.” See Warren v. Richard, 296 So.2d at 817.

       Subsequently, Smith v. Cole considered whether a mother could assert a

paternity and support action against an alleged biological father, notwithstanding

6
  The pertinent text of former LSA-C.C. art. 214 is now found in LSA-C.C. art. 199, which
reads: “Upon adoption, the adopting parent becomes the parent of the child for all purposes and
the filiation between the child and his legal parent is terminated, except as otherwise provided by
law. The adopted child and his descendants retain the right to inherit from his former legal
parent and the relatives of that parent.”


                                                9
that the child was conceived or born during the mother‟s marriage to another man

and was thus the legitimate child of that other man. See Smith v. Cole, 553 So.2d

at 848.    Applying the concept of dual paternity, Smith v. Cole held that a

biological father has an obligation to support his child regardless of the child‟s

status as the legitimate child of another man, stating: “Since [the legal father‟s]

failure to disavow paternity would not preclude [the biological father] from

bringing an avowal action, it would be unjust to construe the presumption so as to

provide [the biological father] with a safe harbor from child support obligations.”

Id. at 854.

      In reaching its decision, the Smith v. Cole court noted that “the family unit

concept,” which was aimed at the preservation of family values, had begun to

succumb to the equal protection rights of illegitimate children, obviating the need

to protect children against the legal stigmas attached to illegitimacy. See Smith v.

Cole, 553 So.2d at 850 n.4. See also Pociask v. Moseley, 13-0262 (La. 6/28/13),

122 So.3d 533, 538; Gallo v. Gallo, 03-0794 (La. 12/3/03), 861 So.2d 168, 174;

T.D. v. M.M.M., 730 So.2d at 878-79 (Justice Knoll, concurring) (“Where a

marital unit is intact, the State‟s interest in preserving the integrity of the marital

family may also silence a biological father‟s competing interests . . . . However,

once the bonds of matrimony are dissolved a vinculo matrimonii, the State‟s

interest in preserving the marital family disappears . . . . Today‟s realities are that

illegitimacy and „broken homes‟ have neither the rarity nor the stigma as in the

past. When parenthood can be objectively determined by scientific evidence, and

where illegitimacy is no longer stigmatized, presumptions regarding paternity are

„out of place.‟”).

      While the legal father presumption promoted the policy against bastardizing

children, it often failed to conform with reality by conclusively presuming, as legal

father, a husband who could not possibly be, or who clearly was not, the biological

                                          10
father (such as when a husband and wife separated for many years before the birth

of a child, though they had not divorced, and, at the time of the birth, the mother

was living in a stable union with another man, who was the actual biological father

of the child). See Smith v. Cole, 553 So.2d at 850 (citing Succession of Mitchell,

323 So.2d 451 (La. 1975)). Considerations such as these prompted the legislature

to enact codal amendments making the “irrebuttable” legal father presumption

rebuttable, but the amendments did not alter the rule that only the husband or his

heir may disavow paternity.7 See id.

       Thus, it is well-settled that the legal father presumption should not be

extended beyond its useful sphere.               Smith v. Cole, 553 So.2d at 854.                 The

presumption was intended to protect innocent children from the stigma attached to

illegitimacy and to prevent case-by-case determinations of paternity. It was not

intended to shield biological fathers from their support obligations. The legally-

presumed father‟s acceptance of paternal responsibilities, either by intent or

default, does not enure to the benefit of the biological father. It is the fact of

biological paternity or maternity that obliges parents to nourish their children. The

biological father does not escape his support obligations merely because others

may share with him the responsibility. Biological fathers are civilly obligated for

the support of their offspring.           They are also criminally responsible for their

support.8 Id. “[T]he fact that there is a biological father capable of providing


7
  Smith v. Cole declared that the recognition of actual paternity, through a filiation action
brought by the illegitimate child, the biological father, or the state, does not affect the child‟s
statutory classification of legitimacy vis-à-vis the child‟s legal father. See Smith v. Cole, 553
So.2d at 854. When the time period for disavowal by the mother‟s husband has expired, the
child is conclusively presumed to be the legal and legitimate child of the mother‟s husband.
Such a legal tie of paternity will not be affected by subsequent proof of the child‟s actual
biological tie. A legitimate child cannot be bastardized by succeeding proof of actual parentage.
Id.
8
  See also State v. Jones, 481 So.2d 598 (La. 1986) (“[W]e conclude that the term „parent‟ in La.
R.S. 14:74(2) encompasses only the persons who begot or brought forth the child and cannot
constitutionally be expanded by interpretation to include a person who is merely presumed in the
civil law to be the parent . . . . Whether to punish as criminal a person‟s failure to support a child,
when the person is the husband of the mother but not the biological father of the child, is a
                                                  11
support cannot equitably be ignored,” and “[t]he biological father and the mother

share the support obligations of the child.” Id. at 855.

       Therefore, in the instant case, there can be no doubt that if Mr. Wetzel is the

biological father of A.L., he has an obligation to contribute to her support.9

       Left undecided in Smith v. Cole was the question of whether the legal father

also would share the support obligation, as the legal father was not a party named

in the suit and therefore was not before the court. However, it was noted that the

best interest of the child should be considered in determining whether the court in a

given case would impose the obligation of support on the person who, by virtue of

the legal father presumption, is conclusively presumed to be the father of the child.

See id.

       As in Smith v. Cole, we are not called upon to determine here whether the

legal father must contribute to the support of the child, who he claims is not his

biological child; rather, the issue for resolution is whether the legal father, in a

state-filed child support enforcement action, is entitled to have the court consider

the income of the alleged biological father in calculating the child support

obligation and whether the alleged biological father should be joined as a

defendant in the action.

Louisiana‟s Child Support Enforcement Law

       Child support enforcement actions in Louisiana are authorized by LSA-R.S.

46:236.1.1 et seq. DCFS is authorized by LSA-R.S. 46:236.1.2 to: (1) enforce,

collect, and distribute any established support obligation owed by any person to his

child or children; (2) locate absent parents; (3) establish paternity; (4) obtain and

modify family and child support orders; and/or (5) obtain and modify medical

decision which must be made by the Legislature and not by the courts. The Legislature has not
expressly done so in the current version of the statute.”).
9
 See also Katherine Shaw Spaht, Who‟s Your Momma, Who are Your Daddies?: Louisiana‟s
New Law of Filiation, 67 La.L.Rev. 307, 321-27 (2007).


                                             12
support orders.10

       Further, DCFS may also institute civil actions, including actions to establish

filiation, “against an alleged biological parent notwithstanding the existence of a

legal presumption that another person is the parent of the child” to obtain an

order, judgment, or agreement of support against the responsible person in any

case in which the department is providing services under the child support

enforcement provisions, except when it is not in the best interest of the child. See

LSA-R.S. 46:236.1.2(D)(1) (emphasis added). A separate and distinct cause of

action in favor of DCFS is created by LSA-R.S. 46:236.1.2(D)(1), and suits

brought under this provision “need not be ancillary to or dependent upon any other

legal proceeding.”11

       Louisiana courts have imposed child support obligations on biological

fathers, in child enforcement suits filed by the State, even when the child has a

legally-presumed father, holding that the concept of “dual paternity” and the child

support enforcement law, LSA-R.S. 46:236.1.1 et seq., empowers the State to file a

suit to establish filiation and child support. See State, Department of Social

Services in the Interest of P.B. v. Reed, 10-0410 (La. App. 5 Cir. 10/26/10), 52

So.3d 145, 146, writ denied, 10-2611 (La. 2/18/11), 57 So.3d 333; State,

Department of Social Services, Office of Family Support, Support

Enforcement Services in the Interest of Williams v. Howard, 03-2865 (La. App.

1 Cir. 12/30/04), 898 So.2d 443; State in the Interest of Wilson v. Wilson,

37,674 (La. App. 2 Cir. 9/24/03), 855 So.2d 913, 914-15, writ denied, 03-2970 (La.

1/16/04), 864 So.2d 633; State, Department of Social Services, Office of Family

10
  We also note that the federal law with which DCFS is obliged to comply, 45 C.F.R. § 303.5,
requires that, in “all cases . . . in which paternity has not been established, the . . . agency must,
as appropriate[,] . . . [a]ttempt to establish paternity by legal process established under State
law.” (Emphasis added.)
11
  The authority of DCFS to institute such a proceedings is expressly stated as being “without the
necessity of written assignment, subrogation, tutorship proceedings, or divorce proceedings.”


                                                 13
Support in the Interest of Munson v. Washington, 32,550 (La. App. 2 Cir.

12/8/99), 747 So.2d 1245, 1247-48; State, Department of Health and Human

Resources, Office of Family Security, in the Interest of Robins v. Hinton, 515

So.2d 566, 568-69 (La. App. 1 Cir. 1987); State Department of Health &

Human Resources in the Interest of Guillory v. Guillory, 407 So.2d 1327, 1329

(La. App. 3 Cir. 1981) (“We conclude . . . that a natural father is within the ambit

of primary responsibility for the support of his children.”); State in the Interest of

Poche v. Poche, 368 So.2d 175, 176-77 (La. App. 4 Cir.), writ denied, 370 So.2d

577 (La. 1979) (“It sufficed to simply determine that the child was in fact the

biological child of the alleged father. The fact that the law considered the child to

be the legitimate child of another will not alter the result . . . .”).

       We note with particular interest the case of State, Department of Social

Services in the Interest of P.B. v. Reed, supra, which was, as in the instant case,

also filed by the Jefferson Parish District Attorney. In the Reed case, the district

attorney filed a “Petition to Prove Paternity and Obtain Child Support,” in the

Juvenile Court for Jefferson Parish, against the child‟s alleged biological father,

even though the child was born during the mother‟s marriage to her husband, the

child‟s legal father. On appeal by the State, its sole assignment of error was that

the juvenile court judge erred in the methodology used to calculate the child

support obligation of the biological father in a dual paternity situation. See id. at

147. The appellate court noted that the juvenile court had calculated the child

support award by taking into account the incomes of the mother, the legal father,

and the biological father. See id. at 148. Although the appellate court ruled that

the juvenile court judge abused her limited discretion in calculating the child

support award, the error stated was that the lower court did not use “verified”

income statements, such as paycheck stubs, employer statements, or the most

recent tax returns from the mother, legal father, and biological father. Id. There

                                             14
was no implication in Reed that it was improper to take into account the incomes

of the mother, the legal father, and the biological father, only that when doing so

the quality of the evidence of income must be as set forth in LSA-R.S. 9:315.2(A).

Id. at 148-49.

       Further, procedures applicable in child support enforcement actions to

determine paternity and fix child support obligations are compatible with Mr.

Lowrie‟s assertion that Mr. Wetzel‟s income should be included in the calculation

of child support. See LSA-R.S. 9:396(B)(1) (providing for a procedure whereby a

district attorney representing DCFS in a child support enforcement action may, on

ex parte motion accompanied by an affidavit executed by a party alleging specific

facts tending to prove paternity, obtain a court order “directing the mother, her

husband or former husband, child, and alleged father to appear at a certain date

and time to submit to the collection of blood or tissue samples” for paternity

testing (emphasis added)); LSA-R.S. 46:236.5 (authorizing a hearing officer to

order blood and tissue tests for the determination of paternity in accordance with

LSA-R.S. 9:396 et seq. in a child support enforcement action).

       In addition, the child support guidelines, LSA-R.S. 9:315 et seq., apply to

cases brought by the State under Title 46 (which includes the child support

enforcement law, LSA-R.S. 46: 236.1.1 et seq.).12 State, Department of Social

Services v. Hebert, 612 So.2d 888, 890 (La. App. 5 Cir. 1993).13 Revised Statute

9:315.1(A) states that the child support guidelines are to be used in any proceeding

to establish or modify child support filed on or after October 1, 1989, and there

12
    See also La. Admin Code, Title 67, Part III, § 2511, applicable to DCFS in child support
enforcement actions, stating: “The child support award guidelines established in R.S. 9:315 et
seq. shall be used in any proceeding to establish or modify child support orders. There shall be a
rebuttable presumption that the amount of the child support established by use of the guidelines
is the proper amount of child support.”
13
  See also State, Department of Social Services in the Interest of C.C.H. v. Hawkins, 41,646
(La. App. 2 Cir. 12/20/06), 946 So.2d 305, 310; State ex rel. Gilbert v. Gilbert, 34,203 (La.
App. 2 Cir. 12/20/00), 775 So.2d 1182, 1185; State ex rel. H.B. v. Blair, 40,140 (La. App. 2 Cir.
8/17/05), 909 So.2d 710, 713, writ denied, 05-2392 (La. 3/17/06), 925 So.2d 548.


                                               15
shall be a rebuttable presumption that the amount of child support obtained by use

of the guidelines is the proper amount of child support. However, the court may

deviate from a “mechanical application” of the child support guidelines “if their

application would not be in the best interest of the child or would be inequitable to

the parties.” See LSA-R.S. 9:315.1(B)(1). See also LSA-R.S. 9:315.1(C);14 LSA-

R.S. 9:315.2(C);15 State in the Interest of Wilson v. Wilson, 855 So.2d at 914-

16.16

        Clearly, existing laws provide the procedures by which an alleged biological

father‟s paternity could be determined and his contribution to the child‟s support

could be assessed, within the context of a child enforcement action, and such has

been done in prior cases, and such is in accord with express legislative policy.17


14
   Section 9:315.1(C) provides: “In determining whether to deviate from the guidelines, the
court‟s considerations may include . . . [a]ny other consideration which would make application
of the guidelines not in the best interest of the child or children or inequitable to the parties.”
15
   Section 9:315.2(C) provides: “The parties shall combine the amounts of their adjusted gross
incomes. Each party shall then determine by percentage his or her proportionate share of the
combined amount. The amount obtained for each party is his or her percentage share of the
combined adjusted gross income.”
16
   In State in the Interest of Wilson v. Wilson, the trial court deviated from the guidelines by
employing a method of calculating the combined adjusted monthly gross income of the parties
that included the income of a “fictional father” (i.e., the combined incomes of the legal father
and the biological father), assigning a percentage of the resulting child support owed (derived in
accordance with the LSA-R.S. 9:315.19 schedule) to the “fictional father,” and then apportioning
to each of the two fathers a child support obligation based on the percentage each respective
fathers‟ income was to the whole of the “fictional father‟s” total income.
17
   See LSA-R.S. 9:315(A) (“The premise of [the child support] guidelines as well as the
provisions of the Civil Code is that child support is a continuous obligation of both parents,
children are entitled to share in the current income of both parents, and children should not be the
economic victims of divorce or out-of-wedlock birth. The economic data underlying these
guidelines, which adopt the Income Shares Model, and the guideline calculations attempt to
simulate the percentage of parental net income that is spent on children in intact families
incorporating a consideration of the expenses of the parties, such as federal and state taxes and
FICA taxes. While the legislature acknowledges that the expenditures of two-household
divorced, separated, or non-formed families are different from intact family households, it is very
important that the children of this state not be forced to live in poverty because of family
disruption and that they be afforded the same opportunities available to children in intact
families, consisting of parents with similar financial means to those of their own parents.”);
LSA-R.S. 9:315.30 (“The legislature finds and declares that child support is a basic legal right of
the state‟s parents and children, that mothers and fathers have a legal obligation to provide
financial support for their children, and that child support payments can have a substantial
impact on child poverty and state welfare expenditures. It is therefore the legislature‟s intent to
facilitate the establishment of paternity and child support orders and encourage payment of child
support to decrease overall costs to the state‟s taxpayers while increasing the amount of financial
                                                16
Therefore, we conclude that Mr. Lowrie‟s asserted defense, that he be accorded a

deviation in the mechanical application of the child support guidelines to take into

account Mr. Wetzel‟s income, if Mr. Wetzel‟s paternity of A.L. is proven, should

not have been summarily dismissed.

       We reject the State‟s argument that this court should refrain from allowing a

legal father, such as Mr. Lowrie, from asserting a defense that requires joinder of

an alleged biological father, such as Mr. Wetzel, because of the “potential of

causing enormous delays” in establishing support orders, both in the first instance

and in the case of subsequent modifications of support orders. The State argues

that it receives “approximately 6 applications” for support enforcement per year in

Jefferson Parish involving both a legal father and a biological father and that

allowing a legal father to bring into the case an alleged biological father who has

not been filiated to the child “opens the door” for any presumed father sued for

child support “to allege that some other man is the biological father of the child

and bring him into the suit so that his income may be considered in the child

support calculation.” This, the State argues, would “create a mountain of issues

and delays in the enforcement of child support as a whole.”                            While it is

commendable that the State is concerned about the potential for litigation delays in

such circumstances, the directive found in Civil Code Articles 240 and 241, that

fathers must provide support for their illegitimate children when in need, must

prevail over case management concerns. We further note that the filing of wholly

support collected for the state‟s children . . . .”); LSA-R.S. 46:238(A) (“The legislature hereby
finds and declares that the enforcement of child support orders and the collection of child support
is in the best interest of its citizens by providing resources for the children who are the
beneficiaries of those payments and by relieving burdens upon the public fisc . . . .”); LSA-Ch.C.
art. 101 (“The people of Louisiana recognize the family as the most fundamental unit of human
society; that preserving families is essential to a free society; that the relationship between parent
and child is preeminent in establishing and maintaining the well-being of the child; that parents
have the responsibility for providing the basic necessities of life as well as love and affection to
their children . . . .”); LSA-Ch.C. art. 116(17) (“Except where the context clearly indicates
otherwise, these definitions apply for the following terms used throughout this Code . . . “Parent”
means any living person who is presumed to be a parent under the Civil Code or a biological or
adoptive mother or father of a child.” (Emphasis added.)).


                                                 17
unsubstantiated and frivolous claims runs the risk of sanctions pursuant to LSA-

C.C.P. art. 863 and, in any event, in this case the mother‟s admissions and the

biological father‟s DNA test results clearly provide a good faith basis for Mr.

Lowrie‟s pleadings.

Nonjoinder of Biological Father

       We next address Mr. Lowrie‟s allegations that Mr. Wetzel is a “necessary

and indispensable party” and that he should be “named as a defendant in this

matter.”    These allegations present an LSA-C.C.P. art. 927(A)(4) peremptory

exception pleading the objection of nonjoinder of a party.18

       Code of Civil Procedure Article 641 provides that a person shall be joined as

a party in the action when either: (1) in his absence complete relief cannot be

accorded among those already parties; (2) he claims an interest relating to the

subject matter of the action and is so situated that the adjudication of the action in

his absence may either: (a) as a practical matter, impair or impede his ability to

protect that interest; or (b) leave any of the persons already parties subject to a

substantial risk of incurring multiple or inconsistent obligations.                    See also

Industrial Companies, Inc. v. Durbin, 02-0665 (La. 1/28/03), 837 So.2d 1207,

1217 n.6 (“The 1995 amendments to Louisiana‟s joinder articles, La. Code of Civ.

Proc. Art. 641 et seq. eliminated the categories of „indispensable parties‟ and

„necessary parties‟ in favor of a single category of „parties needed for just

adjudication.‟”).19


18
   “The objections which may be raised through the peremptory exception include . . .
[n]onjoinder of a party under Articles 641 and 642.” LSA-C.C.P. art. 927(A)(4).
19
  The failure to join a party to an action may be pleaded in the peremptory exception, or may be
noticed by the trial or appellate court on its own motion. LSA-C.C.P. art. 645. If a person
described in Article 641 cannot be made a party, the court shall determine whether the action
should proceed among the parties before it, or should be dismissed. The factors to be considered
by the court include: (1) to what extent a judgment rendered in the person‟s absence might be
prejudicial to him or those already present; (2) the extent to which the prejudice can be lessened
or avoided by protective provisions in the judgment, by the shaping of relief, or by other
measures; (3) whether a judgment rendered in the person‟s absence will be adequate; (4) whether
the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder. LSA-C.C.P.
                                               18
       If Mr. Lowrie can establish that Mr. Wetzel is the biological father of A.L. at

the trial of this matter, then the joinder of Mr. Wetzel (who, if a parent, may be or

should be contributing to the support of A.L.20) is needed in this support

enforcement action since, in his absence, the determination of the support currently

available to A.L. and the support that is needed from Mr. Lowrie cannot be

completely determined.

       We reject the State‟s contention that DCFS “policy” prohibits a child

support enforcement action against an alleged biological father when the mother

has not named the alleged biological father on her application for support services.

Since A.L.‟s mother did not name Mr. Wetzel as an alleged father on her

application for services, rather, she named only Mr. Lowrie, the State claims it was

unable to pursue Mr. Wetzel for child support.


art. 642. Very few parties are absolutely indispensable to the litigation before the court. See
Frank L. Maraist, 1 La. Civ. L. Treatise, Civil Procedure § 4:10 (2d ed.). Because, in the instant
case, the trial court entered an interim order of child support, any delay in adding the alleged
biological father to the litigation would cause no delay in child support to A.L. See Watson v.
Shorty, 94-655 (La. App. 5 Cir. 1/18/95), 649 So.2d 1074, writ denied, 95-0700 (La. 6/30/95),
657 So.2d 1029 (stating that a trial court may enter an interim order of child support pending a
full hearing on the issue). See also LSA-C.C. art. 141 (“In a proceeding for divorce or
thereafter, the court may order either or both of the parents to provide an interim allowance or
final support for a child based on the needs of the child and the ability of the parents to provide
support . . . . only when a demand for final support is pending.” (Emphasis added.)); LSA-R.S.
9:315.1(C) (“In determining whether to deviate from the guidelines, the court‟s considerations
may include . . . (6) The need for immediate and temporary support for a child when a full
hearing on the issue of support is pending but cannot be timely held. In such cases, the court at
the full hearing shall use the provisions of this Part and may redetermine support without the
necessity of a change of circumstances being shown.” (Emphasis added.)); LSA-R.S. 9:399(A)
(“In a proceeding for the determination of paternity and upon motion of any party, the court
presiding over the paternity issue shall issue an order of interim child support if there is clear
and convincing evidence of paternity on the basis of genetic testing or other evidence susceptible
of independent verification or corroboration.” (Emphasis added.)); LSA-C.C.P. art. 2592(8)
(“Summary proceedings may be used for trial or disposition of the following matters only . . . (8)
The original granting of, subsequent change in, or termination of custody, visitation, and support
for a minor child . . . .”)).
20
   We note that allegations have been made in brief to this court that Mr. Wetzel, while living
with A.L. at the time the court proceedings currently under review were conducted, provided
substantial support to A.L. (in particular, it was alleged that Mr. Wetzel was paying for A.L.‟s
private school tuition, dance class fees, and cheer camp fees), yet this support was not accounted
for during the calculation of Mr. Lowrie‟s child support obligation, and A.L.‟s private school
tuition, dance class fees, and cheer camp fees were later added to Mr. Lowrie‟s child support
obligation. That the mother‟s expenses incurred for the support of A.L. may have been reduced
by Mr. Wetzel‟s financial contributions is a relevant factual circumstance, which cannot be
equitably ignored.


                                                19
       Regardless of the internal “policies” of DCFS, the statutory law cited herein

prevails over an agency‟s internal “policies” or customs. See LSA-C.C. art. 1

(“The sources of law are legislation and custom.”); LSA-C.C. art. 2 (“Legislation

is a solemn expression of legislative will.”); LSA-C.C. art. 3 (“Custom results from

practice repeated for a long time and generally accepted as having acquired the

force of law. Custom may not abrogate legislation.”); LSA-C.C. art. 1, 1987

Revision Comment (a) (“Articles 1 and 3 of the Louisiana Civil Code of 1870

make it clear that the sources of law in Louisiana are legislation and custom.

However, as in all codified systems, legislation is the superior source of law in

Louisiana.”). The regulations promulgated by an agency may not exceed the

authorization delegated by the legislature.                An agency exercising delegated

authority is not free to pursue any and all ends, but can assert authority only over

those ends which are connected with the task delegated by the legislative body.

The open-ended discretion to choose ends is the essence of legislative power; it is

this power that the legislative body possesses, but its agents lack.                      State v.

Alfonso, 99-1546 (La. 11/23/99), 753 So.2d 156, 161-62. See also LSA-R.S.

49:963.21

       Pursuant to LSA-R.S. 46:102, DCFS has authority to “make and promulgate

all rules and regulations and take such action as may be necessary or desirable for

carrying out the provisions of the public welfare laws.” The rules and regulations

so promulgated must be complied with “so that the spirit and purposes of the

public welfare laws may be achieved.” LSA-R.S. 46:102.

       One of the laws DCFS is charged with carrying out, in the area of child

support enforcement, is LSA-R.S. 46:236.1.2(D)(1), which authorizes DCFS to


21
   Louisiana Revised Statute 49:963 provides, in pertinent part: “The validity or applicability of
a rule may be determined in an action for declaratory judgment in the district court of the parish
in which the agency is located . . . . The court shall declare the rule invalid or inapplicable if it
finds that it violates constitutional provisions or exceeds the statutory authority of the agency or
was adopted without substantial compliance with required rulemaking procedures.”
                                                 20
“take direct civil action, including actions to establish filiation against an alleged

biological parent notwithstanding the existence of a legal presumption that another

person is the parent of the child solely for the purpose of fulfilling its responsibility

under this Section,” except when it is not in the best interest of the child. See also

LSA-R.S. 46:236.1.12(A) (“Obligations ordered for support of a child are for the

use and benefit of the child and shall follow the child.”) and LSA-R.S.

46:236.1.9(A) (“The agencies, courts, and persons in Louisiana carrying out

provisions of this Subpart [Subpart B. Child Support Enforcement] . . . shall have

the affirmative responsibility to act in the best interest of the individual on whose

behalf action is taken.”).

       The best interest of a child who is in necessitous circumstances, generally, is

to recognize the tie to his biological father, as such recognition results in the

biological father being obligated to provide his child with support.22 See Smith v.

Cole, 553 So.2d at 854.

       In addition, the legislature has determined and declared that the enforcement

of child support orders and the collection of child support is in the best interest of

its citizens by providing resources for the children who are the beneficiaries of

those payments and by relieving burdens upon the public fisc.                     LSA-R.S.

46:238(A). In furtherance its obligation to protect public assistance resources,23

DCFS is required by LSA-R.S. 46:105 and LSA-R.S. 46:106 to investigate “the

circumstances” of an applicant for assistance, to “ascertain the facts supporting the

application and such other information as may be required by the rules and

regulations of the department” to determine an applicant‟s eligibility for assistance.

Obtaining services from DCFS by false statement, misrepresentation, or other

22
   The determination that a man is the biological father of a child also creates between them
inheritance rights. Lamana v. LeBlanc, 526 So.2d 1107, 1111 n.3 (La. 1988).
23
  In accordance with LSA-R.S. 46:114.3, DCFS has an obligation to “establish, maintain, and
provide for fraud detection functions.”


                                             21
fraudulent device is prohibited. See LSA-R.S. 46:114.24

       In summary, the cited statutory provisions obligate DCFS to act in a child‟s

best interest, which generally includes acting to establish paternity as to a child‟s

biological parent, who then can be compelled to provide child support to the child.

DCFS also has an obligation to the public to obtain orders of child support to

provide resources for children so they are not a burden on the public fisc. DCFS is

charged with investigating applications for assistance to deter the obtaining of

services by false statements, misrepresentations, and/or fraud.

       Therefore, to the extent the DCFS “policy,” upon which the State relies to

justify its failure to join the alleged biological father in this child support

enforcement suit, sanctions the failure of A.L.‟s mother to name A.L.‟s biological

father, the failure of A.L.‟s mother to disclose the extent of financial support

provided by A.L.‟s biological father, and/or DCFS‟s failure act upon the existence

of a biological father, such “policy” contravenes statutory law, exceeds DCFS‟s

authority to promulgate rules, and, thus, such a “policy” is unenforceable.25 See


24
   Section 46:114 provides, in pertinent part: “No person shall obtain or attempt to obtain
assistance from [DCFS] by means of any false statement, misrepresentation, or other fraudulent
device . . . . If the personal circumstances of the recipient change at any time during the
continuance of assistance, he shall immediately notify the Department of Children and Family
Services or the Department of Health and Hospitals of the change. Personal circumstances shall
include: . . . [t]he members of the household[;] . . . [t]he establishment of a legal or nonlegal
union by the recipient . . . .”
25
   The “policy” referenced by the State does not appear in the Louisiana Revised Statutes or
Administrative Code. Rather, the State asserts in brief to this court that the “policy” is set forth
in DCFS-issued documents, copies of which were appended to the State‟s brief to this court and
include three, one to two page documents, titled as follows: (1) “B-310 Who is Eligible”; (2) “G-
210 Paternity Overview”; and (3) “E-530 Non-Cooperation-Medical Cases (Non-FITAP).” The
“G-210” document states, in pertinent part: “In some cases, the legal father is not the biological
father. Under Louisiana law, both the legal and natural fathers are recognized, and both may
have a legal and moral responsibility to support the child. In cases involving a legal father and a
biological father, [the agency] pursues the establishment of paternity and support against the
biological father named by [the custodial parent]. [The agency] will pursue the legal father upon
the request of the applicant except as provided for in Section B-310.” (Emphasis added.) We
note that none of the exceptions listed in the “B-310” document appear in the instant case, nor is
any part of the “E-530” document (which designates Medicaid recipients “uncooperative” for
failure to appear for scheduled appointments) applicable to the circumstances presented in this
case. Furthermore, the State has failed to comply with LSA-C.E. art. 202 with respect to these
documents, which are asserted to be agency “policies” or rules. Article 202 allows a court to
take judicial notice of the “[r]ules of boards, commissions, and agencies of this state that have
been duly published and promulgated in the Louisiana Register,” however, the State does not
                                                22
LSA-C.C. arts. 1-3; LSA-R.S. 49:963; State v. Alfonso, supra.

                                     CONCLUSION

       As we stated in Smith v. Cole, the mere fact that a legal father provides

child support does not excuse the biological father from his obligation of support.

See Smith v. Cole, 553 So.2d at 855. Even though Mr. Lowrie has been required

to provide support, as the legal father of A.L., via this child support enforcement

proceeding, Mr. Lowrie‟s “acceptance of paternal responsibilities . . . does not

enure to the benefit of the biological father,” alleged to be Mr. Wetzel. See id. at

854. Although the State may not have been aware at the time the instant suit was

filed that Mr. Wetzel was believed by the parties to be A.L.‟s biological father,

once the information was disclosed during the course of this litigation, the State

had the duty to petition the court to obtain: the maximum possible amount of child

support for A.L., thereby also protecting the public fisc as required by LSA-R.S.

46:238(A); the equitable application of LSA-R.S. 9:315 et seq. in the calculation of

A.L.‟s child support; and the enforcement of the express legislative policy of this

state by establishing A.L.‟s filiation to her biological father, notwithstanding the

existence of a legally-presumed father, unless it was not in A.L.‟s best interest,

pursuant to LSA-R.S. 46:236.1. If it is proven that Mr. Wetzel is the biological

father of A.L. and is, therefore, legally obliged to contribute to A.L.‟s support, Mr.

Lowrie should be entitled to a deviation in the calculation of the child support

obligation to include in the calculation the income of Mr. Wetzel, as authorized by

LSA-R.S. 9:315.1(B)(1). Therefore, pursuant to LSA-C.C.P. art. 641 et seq., Mr.

Wetzel is a person who should be joined as a party in this action as complete relief

cannot be accorded in his absence.

       For these reasons, we conclude the juvenile court erred in summarily


assert, nor have we been able to ascertain, that the submitted agency rules have been so
published or promulgated. Even were it possible to take judicial notice of the submitted agency
rules in this instance, these “policies” do not clearly support the proposition asserted.
                                              23
dismissing Mr. Lowrie‟s defense, based on Mr. Wetzel‟s alleged paternity, and the

court erred in failing to order the joinder of Mr. Wetzel.

                                      DECREE

      Accordingly, we reverse the Jefferson Parish Juvenile Court‟s February 24,

2014 judgment of dismissal, and we remand this matter to the Jefferson Parish

Juvenile Court for further proceedings consistent with the foregoing.

      REVERSED AND REMANDED.




                                          24
05/05/15

                   SUPREME COURT OF LOUISIANA

                                 NO. 2014-CC-1025

                    STATE OF LOUISIANA,
        DEPARTMENT OF CHILDREN AND FAMILY SERVICES,
                  IN THE INTEREST OF A.L.

                                      VERSUS

                          THOMAS ROBERT LOWRIE

                  ON SUPERVISORY WRITS TO THE JUVENILE COURT
                         FOR THE PARISH OF JEFFERSON



WEIMER, J., additionally concurring.

      I concur. However, I write separately to note my concern with the delays that

could inure to the blameless child and the receipt of necessary support while paternity

issues are litigated in the enforcement proceeding. I share the State’s concern that the

assertion of the legal father’s defense and the joinder of the biological father might

redound to the child’s detriment by creating delays in the receipt of necessary support.

In my view, child support should not be postponed while the issues arising from dual

paternity are resolved. These issues, which are essentially confined to the legal and

biological fathers, should not be resolved at the expense of the child. Rather, to the

extent permissible, sufficient child support should be ordered immediately, with any

reimbursement issues to be resolved at the conclusion of litigation.
05/05/15



                      SUPREME COURT OF LOUISIANA

                                   No. 2014-CC-1025

                    STATE OF LOUISIANA,
        DEPARTMENT OF CHILDREN AND FAMILY SERVICES,
                  IN THE INTEREST OF A.L.

                                       VERSUS

                          THOMAS ROBERT LOWRIE

           ON SUPERVISORY WRITS TO THE JUVENILE COURT
                       PARISH OF JEFFERSON


GUIDRY, J., dissents and assigns reasons.

      I respectfully dissent from the majority holding today. In my view, the

district court correctly denied the legal father’s petition for a third party claim

against the alleged biological father. The question presented is whether the legal

father can bring the alleged biological father into a child support proceeding

(initiated against the legal father by the Department of Children and Family

Services (“DCFS”)) via a third party claim for the purposes of calculating child

support before filiation has been determined. The district court correctly answered

that question in the negative.


      As the district court found, there is no issue of dual paternity because there

has never been a filiation action filed, nor has the alleged biological father ever

acknowledged paternity.          The legal father’s disavowal action was deemed

untimely. Neither the child nor its mother has filed a filiation action on behalf of

the child. Thus, the legal father has no cause of action under Louisiana law to

demand reimbursement for child support from an individual who has never been

legally established as the biological father. That DNA testing has revealed the

                                           1
third party is most likely the child’s biological father is certainly persuasive

evidence of paternity; yet, there has been no factual finding, by a preponderance of

the evidence, that the third party here is in fact the biological father. Therefore,

there can be no cause of action against him for support by the legal father.


      The majority opinion in reaching a contrary result must liberally construe the

legal father’s petition asserting the third party is a necessary and indispensable

party to this suit, that the third party’s income should be included in any child

support calculation, and that the third party should be made a party defendant to

the DCFS child support proceeding. Thus, the majority identifies the issues as

nonjoinder of a party and a defense on the merits. In finding the legal father may

assert a defense, the majority discusses at great length the concept of dual paternity

in Louisiana and the obligations of the biological father.         That discussion is

irrelevant, as there has been no finding by a court that the third party is in fact the

biological father. The legal father has no cause of action against a third party who

has not been determined to be the biological father.


      The majority acknowledges the DCFS may bring suit to establish paternity

and to obtain support from the biological father. But the custodial parent in this

case has not named the third party as the biological father. Accordingly, the DCFS

has not filed suit against the alleged biological father, because no such allegation

of paternity has been made by the custodial parent, but instead paternity has been

asserted by the legal father in the third party action. In my view, the law does not

specifically provide for such a third party action by the legal father. Accordingly, I

dissent from the majority’s reasoning.




                                           2